Citation Nr: 0727452	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System 
(VAIHCS)


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by OSF St. Francis Medical Center 
(SFMC) in Peoria, Illinois, from April 30, 2005, to May 1, 
2005, pursuant to the "Millennium Bill Act."


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1969 to June 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 decisions by the VAIHCS in Danville, 
Illinois. 


FINDINGS OF FACT

The services provided by SFMC in Peoria, Illinois, from April 
30, 2005, to May 1, 2005, related to the veteran's 
cholecystitis/gallstones was arguably rendered in an 
emergency; but a VA facility was feasibly available to treat 
the same condition days earlier when the veteran appeared 
there symptomatic and left of his own choice against VA 
medical advice, for reasons unrelated to the medical 
treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by SFMC in Peoria, Illinois, from April 30, 
2005, to May 1, 2005, related to the veteran's 
cholecystitis/gallbladder surgery have not been met under 
38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725 pursuant to 
the "Millennium Bill Act."  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the claimant of: (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  While in this case a VCAA 
notice was provided in August 2005 after the initial 
adjudication, the timing deficiency was remedied by 
readjudication of the claim in the August 2005 Statement of 
the Case after the notice was issued.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of medical expenses.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.

Factual Background

A VA record dated on April 22, 2005 shows that the veteran 
had returned to a VA medical clinic with chief complaints of 
several episodes of right upper quadrant pain, nausea, and 
vomiting over the past week, most recently occurring that 
morning.  Probable acute cholecystitis was diagnosed and it 
was noted that an August 2003 abdominal ultrasound had 
revealed the presence of gallstones.  A VA doctor recorded 
that he had recommended hospitalization at the Danville VAMC 
for observation and evaluation, but that the veteran refused 
and signed out of the VA clinic against medical advice.  The 
doctor explained to the veteran that he could die if he went 
home.  It was noted that the veteran understood this warning, 
but elected to go home to be on the job the next day.  It was 
reported that the veteran had agreed to be evaluated by the 
VA surgical clinic in Danville, assuming the attack resolved.  
He was instructed to go to the local emergency room in the 
event of lack of resolution or worsening symptoms.

An emergency record from the SFMC in Peoria, IL, indicates 
that the veteran presented himself on April 30, 2005, with 
primary complaints of abdominal and flank pain.  The ER 
record characterized the visit as urgent.  It was noted that 
he had been seen by a doctor a week previously and told he 
needed his gallbladder taken out.  It was noted that he had 
an appointment at the VA facility in Danville the following 
Tuesday for surgery.  It was noted that the pain was reported 
to be worse since Thursday.  An ultrasound revealed 
gallbladder stones and gallbladder surgery was performed.  
Cholecystitis, acute, was diagnosed.  The veteran was 
discharged on May 1, 2005, with directions to abstain from 
vigorous activity and heavy lifting.  He was to be seen for 
follow-up a week later.  

The record contains a medical statement from Dr. R. of the 
Peoria Surgical Group dated on May 5, 2005, which indicated 
that the veteran fell ill and went to SFMC because the VAMC 
in Danville, IL was not open on weekends.  It was reported 
that the veteran had acute cholecystitis which was removed 
under laparoscopic technique.  It was noted that he had 
healed well, was feeling fine and could return to his normal 
activities.  

The record reflects that the veteran has one service-
connected disorder, facial scarring, evaluated as 10 percent 
disabling.

Legal Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition, 
cholecystitis, in a non-VA facility, SFMC, on April 30, 2005 
and May 1, 2005, under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002.  The veteran maintains that the pain was as 
severe as it was when he was seen by VA on April 22, 2005.  
He indicated that a VA doctor led him to believe that his 
gallbladder could burst and the veteran thought this was 
happening, so he sought private treatment on a weekend day.  
He reported that he was only at the hospital for 11 hours and 
had an appointment the following Tuesday at the VAMC in 
Danville, IL, but could not wait because the pain was so 
great.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 
38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the 
law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;(4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  The veteran's treatment at SFMC 
was not for his sole service connected disorder, facial 
scarring, or for a non-service-connected disability having 
aggravated a service-connected disability.  Similarly, that 
treatment was not provided pursuant to any disability for a 
veteran who has a total disability permanent in nature, 
resulting from a service-connected disability.  Additionally, 
there is no evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below.  
Accordingly, a favorable resolution of the claim is not 
warranted under 38 U.S.C.A. § 1728.

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

The pertinent inquiry in this case is 38 C.F.R. § 17.1002(c), 
whether a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. 
§ 17.53, also for application, state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The claim for payment/reimbursement at issue was denied by 
VAIHCS in July 2005.  The explanation given was that the 
veteran was offered admission to the Danville, IL VAMC for 
treatment of his cholecystitis/gallbladder on April 22, 2005, 
and refused such treatment; accordingly, a VA facility was 
feasibly available to the veteran for this treatment.  

Upon review of the evidence of record, the Board finds that 
the veteran's cholecystitis/gallstones were clearly present 
and symptomatic when he presented to a VA clinic on April 22, 
2005.  It is clear that even at that time, the treating VA 
doctor considered the condition emergent, advising the 
veteran that he could die without immediate treatment.  The 
VA doctor recommended that the veteran be immediately 
hospitalized at the VAMC in Danville, IL, for treatment.  The 
veteran, against medical advice and of his own free will, 
elected not to be hospitalized and receive treatment from VA 
at that time.  Ultimately, just days later, the condition 
became more severe and required emergent private medical 
treatment and surgery, as was recommended by VA days earlier.  
As the condition flared-up on April 30, 2005, a weekend day, 
the surgery could not be done by VA, as the VAMC in Danville, 
IL was closed.  

In this case, against the recommendation of a VA doctor, on 
April 22, 2005, the veteran refused necessary treatment at an 
available VA facility which was immediately ready to provide 
care for his emergent medical problem 
cholecystitis/gallstones, based primarily on the fact that 
the timing was undesirable or inconvenient.  This ultimately 
led to the need for the same treatment days later at a 
private facility, at significant cost to the veteran.  It is 
immaterial that a VA facility was not available the day that 
the veteran experienced symptoms which led him to SFMC on 
April 30, 2005, a weekend day when the VAMC in Danville, IL, 
was closed.  His medical condition had existed in an emergent 
form for many days prior to this and a VA facility was 
feasibly available and offered for such care.  The fact that 
the veteran refused timely care by VA is ultimately what led 
to the necessity for the private care at issue.

Under such circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Accordingly, the Board 
must find that the veteran is not eligible to receive 
reimbursement for the reasonable value of the treatment in 
question under the provisions of 38 U.S.C.A. § 1725.  For 
these reasons and bases, the preponderance of the evidence is 
against the veteran's claim, so there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  38 
C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that VA facilities were feasibly available, the Board is 
without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by SFMC in Peoria, Illinois from 
April 30, 2005, to May 1, 2005, is denied under 38 U.S.C.A. 
§ 1728 and under 38 U.S.C.A. § 1725 pursuant to the 
"Millennium Bill Act."



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


